UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7714



GARY RAY HUDSON,

                                            Plaintiff - Appellant,

          versus

BILL LOWE; DAVID PETERS,

                                           Defendants - Appellees,

          and

BILL PRICE, Chief of Police; HOWARD E. BARNES;
BRISTOL CITY JAIL; SHERIFF, Bristol City Jail,

                                                        Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-94-334-R)

Submitted:   February 27, 1996            Decided:   March 29, 1996


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Ray Hudson, Appellant Pro Se. Henry Smith Keuling-Stout, Big
Stone Gap, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Hudson v. Lowe,
No. CA-94-334-R (W.D. Va. Sept. 29, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                3